Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response (amendment, arguments) is acknowledged.  New amended product claim 16-17 are hereby allowed, following a review of the structure searches of record and all methods claims rejoined (addressed below).
Previously noted:  A terminal disclaimer over U.S. Patent No. 9,992,560 (2 emetine product species claimed) was approved, overcoming the obvious double patenting rejection.  

Restriction/Election, Withdrawn

Allowable Subject Matter - Maintained
All other species have been rejoined and found free of the art (see last three (3) structure searches in file wrapper) and without a reasonable teaching or suggestion to arrive at the instantly claimed subgenus of emetine formula (I), the product of claims 16-17 and certain rejoined methods of use are hereby allowed.
Claims 4, 5, and 8 remain withdrawn as to directed to different product scope.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, New, 
Necessitated by Rejoinder
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, applicant has provided possession that the claimed invention may treat certain forms of “metastatic or non-metastatic cancer” with the claimed emetine derivatives (e.g. prostate cancer or certain types of breast cancer).  However, applicant has not provided sufficient evidence of record (examples, testing) that applicant was in possession of such emetine variants treating ANY type of cancer per the genus of claim 11 (see test data, examples).  Further, the state of the art within the prior art of record regarding those forms of cancer emetine is art recognized to treat does not clearly fill this gap as to what species of cancer emetine is art-recogized as capable of treating.  This is a possession issue which requires further evidence (post-filing test data, state of the art review, etc.) on the record.
 In the absence of sufficient recitation of distinguishing identifying characteristics (e.g. here, overlapping cancer/tumor cell receptor and a showing of binding by emetine), the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654